DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on August 24, 2022.

3.	Claims 16-32 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
Regarding claims 16-32, the closest prior art, US 2018/0046161, Yhr. discloses a second electronic control unit 4 will take over the duties form the first electronic control unit 3. The second electronic control unit sends a control signal to the control input 25 of the programmable switch, ordering the programmable switch to reconnect transceiver 6 to the second electronic control unit 4. The programmable switch thus reconnects transceiver 6 to the second electronic control unit 4. The sensors and actuators required by function A are now connected to the second electronic control unit 4. At the same time, the program code corresponding to function A stored in the second electronic control unit 4 will be activated, such that the second electronic control unit 4 will be able to perform also function A. 	
 	However the Yhr’s reference  fails to teach:
	“wherein the second vehicle control unit is configured to control a second data connection between the first operation component and the second vehicle control unit by a second signal to the first operation component.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661